t c memo united_states tax_court kirk d thurman petitioner v commissioner of internal revenue respondent docket no filed date kirk d thurman pro_se james h brunson iii for respondent memorandum findings_of_fact and opinion foley judge the issues for decision relating to and are whether petitioner is liable for income_tax deficiencies and for sec_6651 and additions to tax 1unless otherwise indicated all section references are to the internal revenue continued findings_of_fact during and years in issue petitioner maintained bank accounts with the coastal bank and received interest_income from these accounts petitioner did not file federal_income_tax returns relating to the years in issue on date respondent issued notices of deficiency relating to the years in issue and determined that petitioner received interest_income respondent also determined that for each year petitioner was liable for additions to tax pursuant to sec_6651 and on date petitioner while residing in georgia filed his petition with the court opinion respondent established that petitioner received dollar_figure and dollar_figure of interest from the coastal bank during and respectively petitioner failed to present any evidence to rebut respondent’s deficiency determinations and concedes that he received interest_income during accordingly these amounts are includable in petitioner’s gross_income see sec_61 respondent continued code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure sec_7491 is inapplicable because petitioner failed to introduce credible_evidence within the meaning of sec_7491 further determined that petitioner was liable for additions to tax for each year pursuant to sec_6651 and paragraphs and of sec_6651 provide that a taxpayer shall be liable for additions to tax for failure to timely file a return and failure to timely pay tax unless it is shown that such failure was due to reasonable_cause and not willful neglect the sec_6651 addition_to_tax for failure to pay is applicable only when an amount of tax is shown on a return see 120_tc_163 petitioner concedes that he did not file a tax_return relating to pursuant to sec_7491 respondent bears and has met his burden of production relating to the sec_6651 addition_to_tax and petitioner’s failure to timely file a return was a result of willful neglect and was not due to reasonable_cause respondent bears but has not met the burden of producing evidence that it is appropriate to impose a sec_6651 addition_to_tax see sec_7491 127_tc_200 aff’d 521_f3d_1289 10th cir respondent failed to establish that he filed a substitute for return relating to petitioner’s tax_liability see sec_6651 wheeler v commissioner t c pincite cabirac v commissioner t c pincite accordingly for petitioner is liable for the section a addition_to_tax but is not liable for the sec_6651 addition_to_tax petitioner was not required to file a return because the amount of his gross_income ie dollar_figure as established by respondent was less than the sec_151 exemption_amount see sec_6012 accordingly we reject respondent’s sec_6651 and determinations relating to contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
